MEMORANDUM **
Jessica Lynn Manley appeals from the 12-month sentence imposed following revocation of probation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Manley contends that the district court erred by failing to consider the applicable Guidelines range at sentencing. We agree. In light of this “significant procedural error,” see Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007), we must vacate and remand for resentencing.
Because we vacate and remand, we decline to reach Manley’s additional contentions.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.